Citation Nr: 0507495	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  01-03 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from September 1965 to 
September 1967.

Historically, a June 1972 rating decision denied service 
connection (direct-incurrence and aggravation) for a back 
disability.  After appellant was provided timely notification 
of that rating decision later that month, he did not file a 
timely Notice of Disagreement therewith.  An August 1998 
Board of Veterans' Appeals (Board) decision denied reopening 
of a back disability service connection claim.  Appellant 
subsequently filed a motion for reconsideration of that Board 
decision and appealed that Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
1999, the Vice Chairman of the Board denied a motion for 
reconsideration of that Board decision.  In January 2000, the 
United States Court of Appeals for Veterans Claims (Court) 
dismissed appellant's appeal of that Board decision at the 
appellant's motion.  

A September 1999 rating decision denied reopening of a back 
disability service connection claim.  After appellant was 
provided timely notification of that rating decision later 
that month, he did not file a timely Notice of Disagreement 
therewith.  That September 1999 rating decision represents 
the last final decision with regards to the back disability 
service connection issue.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

This matter came before the Board on appeal from a July 2000 
rating decision by the Winston-Salem, North Carolina, 
Regional Office (RO), which denied reopening of a back 
disability service connection claim.  A March 2001 RO hearing 
was held.  A May 2003 videoconference Travel Board hearing 
was held before the undersigned Board Member.

In May 2003, the Board remanded the case to the RO for 
additional procedural development.  The case is now ready for 
the Board's final appellate determination.



FINDINGS OF FACT

1.  In a June 1972 rating decision, service connection for a 
back disability was denied, essentially on the grounds that 
appellant's back disability preexisted, and was not 
aggravated by, service, and that no back disability was 
incurred during service.  After appellant was provided timely 
notification of that rating decision, he did not file a 
timely Notice of Disagreement therewith.  

2.  A subsequent September 1999 rating decision denied 
reopening of a back disability service connection claim.  
After appellant was provided timely notification of that 
rating decision later that month, he did not file a timely 
Notice of Disagreement therewith.  

3.  Additional evidence submitted subsequent to said 
unappealed September 1999 rating decision, which denied 
reopening of the low back disability service connection 
claim, when viewed in the context of all the evidence, is 
cumulative or duplicative; does not bear directly and 
substantially upon the specific matter under consideration; 
or is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received subsequent to the unappealed September 1999 
rating decision, which denied reopening of the back 
disability service connection claim, is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) 
(2001-2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regards to a procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), as codified at 38 U.S.C.A. § 5100 et seq., (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law is generally considered 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159 (2003)); 
and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed.  The evidentiary record 
includes available pre-service and service medical records 
and post-service clinical records relied upon by the RO in 
denying the service connection claim at issue.  The actual 
service medical records associated with the claims folders 
include sufficient clinical documentation of any in-service 
back symptomatology and a September 1967 service separation 
examination report indicated whether any chronic back 
disability was manifested at service discharge.  Appellant's 
Social Security Administration (SSA) records and VA and 
private medical records have also been obtained.  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statements of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse decision.  

Under the VCAA, new duty to assist provisions include 
requiring VA to provide medical opinion when such opinion is 
necessary to make a decision on a claim.  However, it appears 
that such duty to assist provisions requiring examinations or 
medical opinions are dependent on whether "new and 
material" evidence has been submitted to reopen the claim.  
See, in particular, 38 U.S.C.A. § 5103A(f) and 38 U.S.C.A. 
§ 5108 (West 2002).  As will be explained in detail below, 
appellant has not submitted new and material evidence to 
reopen the back disability service connection claim.  There 
is no indication that other relevant medical records exist 
that would be material evidence.  It should also be pointed 
out that the appellate issue in this case involves 
determining whether existing evidence has been presented that 
constitutes new and material evidence sufficient to reopen a 
previously denied claim.  In other words, the Board is not 
required to "manufacture" new and material medical 
evidence.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice must be provided to a claimant prior 
to the initial unfavorable agency of original jurisdiction 
decision on a service-connection claim.  In the instant case, 
the initial rating decision on appellant's claim in question 
was rendered prior to the VCAA and, thus, a pre-adjudication 
VCAA notice could not have in fact been issued.  Pelegrini 
does not contain a remedy under such facts, nor is an 
efficient or timely remedy evident to the Board under the 
circumstances here.  Pursuant to the Board's remand, the RO 
issued a May 2004 VCAA notice on said claim on appeal, which 
specifically advised the appellant as to which party could or 
should obtain which evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellant's written response did not 
indicate that any other relevant medical records, not already 
associated with the claims folders, exist that would be 
material evidence.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of his claim or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); and Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the appellate issue.

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a back disability, 
"new" evidence means more than evidence which was not 
previously physically of record, and must be more than merely 
cumulative.  To be "material" evidence, it must by itself 
or in connection with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The September 
1999 rating decision, which denied reopening of the back 
disability service connection claim, is final and may not be 
reopened, in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a); Manio v. Derwinski, 1 Vet. App. 140 (1991); and 
Smith (William A.) v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  
Parenthetically, appellant has not argued any other legal 
basis for attacking that final rating decision.  
Additionally, since appellant's claim to reopen was filed 
prior to August 29, 2001, the effective date of amendment to 
38 C.F.R. § 3.156, the "old" version of 38 C.F.R. § 3.156 
will be applied.  

The evidence previously considered in the unappealed 
September 1999 rating decision included appellant's June 1965 
service preinduction examination, which did not reveal any 
complaints, findings, or diagnoses pertaining to a back 
disability.  A preservice private clinical record from "S. 
D. S., Jr.", M.D., dated on September 10, 1965, indicated 
that appellant sustained a contusion of the right lumbar 
muscles on September 5, 1965.  

The service medical records reveal that on September 24, 1965 
orthopedic consultation (the day after service entrance), 
appellant reported having sustained low back trauma while 
playing football three weeks earlier, with tenderness in the 
right paravertebral area over the right superior iliac 
posteriorly since that time.  On examination, there was no 
difficulty with straight leg raising or deep flexion at the 
waist.  There was tenderness over the right superior iliac 
area posteriorly with muscle guarding in the right 
paravertebral area.  X-rays of the lumbosacral spine were 
negative.  The impression was slight paravertebral muscle 
spasm; and he was considered fit for duty without 
limitations.  The remainder of his service medical records 
were negative for complaints, findings, or diagnoses 
pertaining to a chronic back disability.  On September 1967 
service separation examination, no pertinent back 
abnormalities were noted.  In an attendant medical 
questionnaire, appellant denied any recurrent back pain.

In a February 1972 private medical record, "S. D. S., Jr.", 
M.D., reported that appellant had sustained a back injury in 
September 1965; and that he had had difficulty with his back 
during military service, with current low back pain.  The 
diagnosis was pain in the lumbosacral spine and right 
sacroiliac joint of questionable etiology.  

In April 1972, appellant filed an initial VA disability 
benefits claim, alleging a back injury in 1965.  

On May 1972 VA examination, appellant reported that he 
sustained a back injury from being kicked while playing 
football one week prior to service entrance; that the injury 
was aggravated by basic training from "exercises and 
activities"; and that he currently had episodic "catching" 
in his back with soreness.  Clinically, the lumbosacral spine 
had normal contours and full range of motion.  An x-ray of 
the lumbosacral spine was interpreted as showing no abnormal 
skeletal changes.  The diagnosis was "back injury, by 
history."

An initial June 1972 rating decision denied service 
connection for a back disability, essentially on the grounds 
that the records documented a September 5, 1965 preservice 
right lumbar muscle contusion, and that there was no evidence 
of any "trauma or pathology during the active duty period to 
constitute aggravation or an additional injury."  

On September 1990 VA examination, an x-ray of the lumbosacral 
spine was interpreted as showing no significant pathological 
findings.  Mechanical low back pain of the lumbosacral spine 
without degenerative joint disease was assessed.

SSA records dated in July 1991 pertained to disabilities 
other than the back.  

Private medical records dated between April 1971 and the 
1990's included a history of low back pain since a back 
injury in 1965.  In an April 1971 medical record from "W. S. 
H.", M.D., received in 1997, appellant reported a two-month 
history of low back pain since he performed back exercises.  
Acute, moderately severe lumbosacral strain was diagnosed.  A 
November 1983 private x-ray study was interpreted as showing 
a normal lumbosacral spine.  Private chiropractic clinical 
records indicated episodic treatment for low back pain from 
November 1983 to June 1996.

Private medical records dated in the 1980's and 1990's 
included an April 1996 treatment record, which indicated that 
appellant had a three-day history of low back pain after he 
bent over to pick up a sock.  Back strain was diagnosed.

During an April 1998 videoconference Travel Board hearing, 
appellant testified that he had incurred a back injury prior 
to service entrance, which his private physician, Dr. "S. D. 
S., Jr.", told him would prevent him from ever working 
again; that he injured his back during service when he fell 
out of a truck, for which his only treatment was with 
medication, despite many subsequent visits to the infirmary; 
that he did not report any back disability on service 
separation examination because he just wanted to go home; and 
that he had a chronic back disability since that time.  

An August 1998 Board decision denied reopening of a back 
disability service connection claim.  

An undated typewritten statement apparently from appellant, 
received in August 1999, included assertions previously 
considered, including that his back was injured prior and 
during service.

An August 1999 written statement from "W. S. H.", M.D., 
reported that he treated appellant after he sustained a back 
injury while playing football on September 5, 1965; and that 
he treated him for a contusion of the lumbar spine on 
September 10, 1999 (that date obviously appearing to be a 
typographical error).

In January 1986 and August 1999 written statements, a private 
chiropractor reported that in 1983, appellant had low back 
pain and that x-ray findings included degenerative disc 
disease.  No opinion as to the etiology of any back 
disability was provided therein.  

Based on the evidence then of record, a September 1999 rating 
decision denied reopening of a back disability service 
connection claim, on the grounds that the additional evidence 
did not indicate that appellant reinjured, or permanently 
aggravated, his back during service.  

The evidence received subsequent to said unappealed September 
1999 rating decision is not new and material with respect to 
the back.  The clinical evidence includes a duplicative, 
undated typewritten statement apparently from appellant that 
was originally received in August 1999, which included 
assertions previously considered, including that his back was 
injured prior and during service; and accompanying that same 
typewritten statement were copies signed by various 
individuals, including relatives.  Duplicative SSA records 
and a September 1990 VA examination report were also 
received.  Although private and VA clinical records dated 
since the 1990's were also received, such records are dated 
decades after service and do not indicate that a chronic back 
disability had an in-service onset, or was aggravated by 
service.  Additionally, the testimonies presented at a March 
2001 RO hearing and a May 2003 videoconference Travel Board 
hearing were essentially similar to testimony and contentions 
previously considered, and thus, are duplicative or 
cumulative evidence.  

Additionally, lay statements are not competent evidence with 
respect to medical causation; and neither appellant nor his 
acquaintances are qualified to offer medical opinion or 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In Espiritu, 2 Vet. App. 494, the Court stated "[a] 
layperson can certainly provide an eye-witness account of a 
veteran's visible symptoms."  However, as the Court further 
explained in that case, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge 
such as a diagnosis...."  

The critical point is that none of the competent evidence 
received subsequent to said unappealed September 1999 rating 
decision indicates that appellant has a chronic back 
disability causally or etiologically related to service, or a 
preservice back disability that underwent permanent worsening 
during service.  The Board has considered lay statements by 
appellant and his acquaintances.  However, lay assertions of 
medical causation are not sufficient to reopen a claim under 
38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Thus, additional evidence submitted subsequent to said 
September 1999 rating decision, which denied reopening of the 
back disability service connection claim, when viewed in the 
context of all the evidence, is cumulative or duplicative; 
does not bear directly and substantially upon the specific 
matter under consideration; and is not so significant that it 
must be considered in order to fairly decide the merits of 
said claim.  Since new and material evidence has not been 
received, the claim for service connection for a back 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  The benefit-of-the-
doubt doctrine is inapplicable, since new and material 
evidence has not been submitted to reopen the claim.  Annoni 
v. Brown, 5 Vet. App. 463 (1993).


	(CONTINUED ON NEXT PAGE)




ORDER

Since new and material evidence has not been received to 
reopen the back disability service connection claim, the 
claim is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


